      Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 1 of 41




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

THOMAS SZCZYPIORSKI,

      Plaintiff,

v.                                                          CASE NO.: 4:19-cv-207

THE FLORIDA DEPARTMENT OF
CORRECTIONS, an agency of the
State of Florida, CENTURION OF
FLORIDA, LLC, a Florida Limited
Liability Company, and ANGEL
CORTES, an individual,

     Defendants.
_______________________________/

                                   COMPLAINT

      The Plaintiff, Thomas Szczypiorski (“Szczypiorski”), by and through the

undersigned counsel, hereby sues the Florida Department of Corrections (“FDC”)

Centurion of Florida, LLC (“Centurion”), and Angel Cortes (“Cortes”), and alleges

as follows:

                                INTRODUCTION

      1.      This is a civil rights action brought by Plaintiff Szczypiorski seeking

monetary damages for the Defendants’ violations of Plaintiff’s rights secured by the

Civil Rights Act of 1871, 42 U.S.C. § 1983, the Eighth Amendment to the United

States Constitution, the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101,
      Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 2 of 41




et seq., and the Rehabilitation Act of 1973, 29 U.S.C. § 701, et seq. The Defendants

violated Plaintiff’s rights by denying him the treatment that was required and

necessary to cure Plaintiff’s infection with Hepatitis C Virus (HCV), which

constituted deliberate indifference to Plaintiff’s serious medical needs in violation

of the Eighth Amendment and discrimination on the basis of disability in violation

of the Americans with Disabilities Act and the Rehabilitation Act.

                           JURISDICTION AND VENUE

      2.       This Court has jurisdiction over the claims asserted herein pursuant to

28 U.S.C. § 1331 in that this is a civil action arising under the Constitution of the

United States.

      3.       Jurisdiction and venue are proper in the Northern District of Florida

(Tallahassee Division) in that the FDC is headquartered with its principle place of

business in Leon County, Florida, and the alleged acts of misconduct giving rise to

this cause of action occurred within the Northern District of Florida.

      4.       The claims alleged herein are brought within the applicable statute of

limitations.

      5.       The Plaintiff has complied with all conditions precedent and, if

applicable, has properly exhausted all administrative remedies prior to filing this

action. On multiple occasions, Plaintiff filed grievances at the facilities he was

detained. After receiving responses that his requested relief was being denied,



                                           2
      Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 3 of 41




Plaintiff submitted timely appeals to the Office of the Secretary for further

administrative review.

                                  THE PARTIES

                               Thomas Szczypiorski

      6.      Plaintiff Szczypiorski brings this action for violation of the Eighth

Amendment, the Americans with Disabilities Act, and the Rehabilitation Act.

Plaintiff Szczypiorski is a former inmate who was incarcerated in the State of

Florida. During his incarceration from February 2016 to present, Plaintiff has been

housed at state prison facilities throughout Florida.

      7.     Plaintiff tested positive for HCV in 2015 while incarcerated at Pasco

County Jail. Defendants became aware of Plaintiff’s diagnosis with HCV when

Plaintiff came into FDC’s custody in February 2016. At the same time, Defendants

also became aware of Plaintiff’s co-infection with Hepatitis B (“HBV”). Throughout

Plaintiff’s incarceration, Defendants Centurion and FDC have ordered, required,

and/or conducted some testing of Plaintiff to monitor his HCV, but have

categorically denied him treatment without any medical reason for doing so. In fact,

Plaintiff qualified for and should have received treatment even under FDC’s own

policy, 1 however, he was simply told he did not qualify. Instead, the Defendants



1
 Assuming the Defendants even complied with FDC’s policy, which, of course, they
did not. See infra.

                                          3
      Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 4 of 41




have denied Plaintiff the treatment he is constitutionally-entitled to simply because

of the cost of the medication. For years Plaintiff has been eligible for and has

requested HCV treatment and for years he was denied such treatment. As a result of

Defendants’ failure to treat his chronic HCV, Plaintiff has suffered substantial harm

and permanent physical injury.

                            Centurion of Florida, LLC

      8.     Defendant Centurion is a Florida-based company and provider of

correctional healthcare. In approximately February 2016, Defendant Centurion

contracted with Defendant FDC to provide healthcare services to inmates detained

at state and private correctional facilities in Florida. Centurion replaced Corizon as

FDC’s healthcare services provider. At all relevant times hereto, Defendant

Centurion provided healthcare services at Reception and Medical Center (“RMC”),

and Liberty Correctional Institution (“Liberty CI”), two of the facilities where

Plaintiff was housed and denied treatment for his HCV.

                     The Florida Department of Corrections

      9.     Defendant FDC is an agency of the State of Florida that owns and

operates correctional facilities in the state, and which receives federal funds to

operate its agency. Defendant FDC is headquartered in Leon County, Florida and

therefore venue is proper in Tallahassee, Florida. Defendant FDC is responsible for

overseeing the operations of its contractors, including Defendant Centurion. At all



                                          4
      Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 5 of 41




times relevant hereto, Defendant FDC owned and operated all of the facilities where

Plaintiff was housed and denied treatment for HCV, including RMC and Liberty CI.

                                    Angel Cortes

      10.    Defendant Cortes is a licensed Area of Critical Need Medical Doctor

who worked at Liberty CI all times relevant hereto. Further, Defendant Cortes was,

at all relevant times, the Medical Director of Liberty CI. Defendant Cortes refused

to treat Plaintiff’s HCV despite being aware of Plaintiff’s serious medical needs and

chronic conditions. Defendant Cortes’s deliberate indifference to Plaintiff’s chronic

HCV—a serious medical need—caused Plaintiff to suffer substantial injuries,

including but not limited to permanent liver damage.

      11.    At all times relevant hereto, Defendant Cortes acted under color of state

law and intentionally deprived Plaintiff of his rights under the United States

Constitution. Defendant Cortes is sued in his individual capacity.

                                       FACTS

                     Background Information on Hepatitis C

      12.    Hepatitis C is a blood borne disease caused by the Hepatitis C Virus

(HCV). The virus causes inflammation that damages liver cells, and is a leading

cause of liver disease and liver transplants.

      13.    HCV is transmitted by infected blood via several methods, including

intravenous drug use and tattooing using shared equipment, blood transfusions with



                                           5
      Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 6 of 41




infected blood (typically before regular screening of donated blood began), and

sexual activity. Intravenous drug use is the most common means of HCV

transmission in the United States.

       14.       HCV can be either acute or chronic. In people with acute HCV, the

virus will spontaneously clear itself from the blood stream within six months of

exposure. Chronic HCV, on the other hand, is defined as having a detectable HCV

viral level in the blood at some point six months after exposure. Fifty-five (55) to

eighty-five (85) percent of infected people will develop chronic HCV.

       15.       Liver inflammation caused by chronic HCV can significantly impair

liver function and damage its crucial role in digesting nutrients, filtering toxins from

the blood, fighting infection, and conducting other metabolic processes in the body.

Liver inflammation can also cause fatigue, weakness, muscle wasting, skin rashes,

and arthritis.

       16.       People with chronic HCV develop fibrosis of the liver, a process by

which healthy liver tissue is replaced with scarring. Scar tissue cannot perform the

job of normal liver cells, so fibrosis reduces liver function and results in the same

symptoms mentioned above, but with greater intensity. Fibrosis can also lead to

hepatocellular carcinoma (liver cancer).

       17.       When scar tissue begins to take over most of the liver, this extensive

fibrosis is termed cirrhosis. Of those with chronic HCV, the majority will develop



                                             6
      Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 7 of 41




chronic liver disease and approximately 20% will develop cirrhosis in a 20-year

timeframe.

      18.    Cirrhosis    causes    additional   painful    complications,    including

widespread itching, kidney disease, jaundice, fluid retention with edema, internal

bleeding, varices (enlarged veins that develop in the esophagus or intestines, which

can burst), easy bruising, ascites (fluid accumulation in the legs and abdomen),

encephalopathy (mental confusion and disorientation), lymph disorders, increased

risk of infection, seizures, and extreme fatigue. Most of these complications can

occur before cirrhosis. If they go untreated, some can cause death, often from

infection, bleeding, and fluid accumulation.

      19.    Abdominal ascites can require paracentesis, a procedure wherein a

needle is inserted into the abdomen to drain the fluid. Without this periodic

procedure, the fluid accumulation can decrease the available space for the patient’s

lungs, thus causing shortness of breath and difficulty breathing.

      20.    Moreover, once an HCV patient’s liver has cirrhosis, it may not be

reversible. Some patients with cirrhosis may have too much scar tissue in the liver,

even if the liver can heal to some degree once the virus is eliminated by treatment.

If scar tissue persists, the patient may still experience the complications of cirrhosis,

including liver cancer.




                                           7
      Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 8 of 41




      21.    Cirrhosis that is accompanied by serious complications is known as

decompensated cirrhosis. Cirrhosis without serious complications is called

compensated cirrhosis.

      22.    Thus, HCV is a physiological disorder or condition that affects one or

more body systems, including but not limited to the digestive, gastrointestinal,

immune, circulatory, cardiovascular, and hemic systems, and is therefore a physical

impairment. This physical impairment substantially limits one or more major life

activity, including but not limited to eating, walking, bending, lifting, concentrating,

thinking, and communicating; the operation of major bodily functions such as

digestive, gastrointestinal, immune, circulatory, cardiovascular, and hemic systems;

and the operation of the liver.

      23.    For all FDC inmates who have been diagnosed with HCV, there is a

record of their impairment.

      24.    Defendant FDC regards all inmates with HCV as having a physical

impairment that substantially limits one or more major life activity.

      25.    Chronic HCV is, as a matter of law, a serious medical need.




                                           8
      Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 9 of 41




                             General Prevalence of HCV

      26.    Approximately 2.7 to 3.9 million Americans have chronic HCV.

      27.    In 2000, the United States Surgeon General called HCV a “silent

epidemic,” and estimated that as much as two percent of the adult U.S. population

had HCV.

      28.    In 2013, HCV caused more deaths than sixty other infectious diseases

combined, including HIV, pneumococcal disease, and tuberculosis.

      29.    Approximately 19,000 people die of HCV-caused liver disease every

year in the United States.

      30.    HCV is the leading indication for liver transplants in the United States.

                                  HCV in Prison

      31.    The prevalence of HCV in prison is much higher than in the general

population. It is estimated that between 16% and 41% of the United States’ jail and

prison population has HCV. Thus, incarceration is a risk factor for HCV.

      32.    Defendant FDC has reported to the media and researchers that 5,000 to

5,272 of its approximately 98,000 inmates have HCV. As of August 8, 2016,

Defendant FDC listed 4,797 inmates as having HCV in its internal records. As of

late-2017, it was estimated that at least 7,000 inmates are infected with HCV.

      33.    Because FDC does not conduct routine opt-out testing for HCV, upon

information and belief, FDC is undercounting the number of inmates with HCV.



                                          9
     Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 10 of 41




      34.   In fact, because it is estimated that between 16% and 41% of

incarcerated people have HCV, it is likely that between 14,700 and 40,184 FDC

inmates have HCV. The true number is likely at the higher end of that spectrum

because of the high prevalence of HCV in Florida: Between 2009 and 2013, rates of

acute HCV in Florida increased by 133%.

                           Standard of Care for HCV

      35.   For many years, there were no universally safe and effective treatments

for HCV. The standard treatment prior to 2011, which included the use of interferon

and ribavirin medications and sometimes required injections, had a long treatment

duration (up to 48 weeks), failed to cure most patients, and was associated with

numerous side effects, including psychiatric and autoimmune disorders, flulike

symptoms, gastrointestinal distress, skin rashes, and severe anemia. Moreover, not

all drug regimens worked for all types of HCV, and many could not be given to

patients with other comorbid diseases.

      36.   In 2011, however, the Food and Drug Administration (“FDA”) began

approving new oral medications, called direct-acting antiviral (“DAA”) drugs,

which have proven to work more quickly, cause fewer side effects, and treat chronic

HCV much more effectively. At first, they were designed to work in tandem with

the old treatment regimen. But beginning in 2013, the FDA began to approve DAA

drugs that can be taken alone.



                                         10
      Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 11 of 41




       37.    These    DAA      drugs—currently     Sovaldi     (sofosbuvir),   Olysio

(simeprevir),         Harvoni        (sofosbuvir/ledipasvir),       Viekira          Pak

(ombitasvir/paritaprevir/ritonavir/dasabuvir), Daklinza (daclatasvir), Technivie

(ombitasvir/paritaprevir/ritonavir), Zepatier (elbasvir/grazprevir), and Epclusa

(sofosbuvir/velpatasvir)—have far fewer side effects, dramatically greater efficacy,

a shorter treatment duration (12 weeks), and are administered orally (commonly a

once-daily pill) rather than by injections. They have truly revolutionized the way

HCV is treated.

       38.    Most importantly, 90 to 95% of HCV patients treated with any of these

DAA drugs are cured, whereas the old treatment regime only helped roughly one

third of patients.

       39.    For HCV, a “cure” is defined as a sustained virologic response

(“SVR”)—i.e., no detectable HCV genetic material in the patient’s blood—for three

months following the end of treatment.

       40.    In response to the revolutionary DAA medications, the American

Association for the Study of Liver Diseases (“AASLD”) and the Infectious Disease

Society of America (“IDSA”) formed a panel of experts to conduct an extensive,

evidence-based review of the testing, management, and treatment of HCV. The

results of that review have been published in a comprehensive document called the

HCV      Guidance,     which    is   updated    regularly     and   is   available    at



                                          11
     Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 12 of 41




www.hcvguidelines.org. The Centers for Disease Control and Prevention (“CDC”)

encourages health care professionals to follow the evidence-based standard of care

developed by the IDSA/AASLD.

         41.   The IDSA/AASLD guidelines set forth the medical standard of care for

the treatment of HCV, which is now well-established in the medical community.

         42.   The IDSA/AALSD panel, through the HCV Guidance, recommends

immediate treatment with DAA drugs for all persons with chronic HCV. This is the

standard of care for the treatment of HCV, and it reflects the continuing medical

research showing the safety, tolerability, efficacy, and dramatic benefits of the DAA

drugs.

         43.   The Florida Department of Children and Families (“DCF”), the agency

responsible for administering the Medicaid program in Florida, recently confirmed

that, in determining what is medically necessary and therefore covered by the

Medicaid program, DAA medications for HCV should be approved for all adult

patients with an HCV diagnosis. DCF also specifically eliminated any requirement

that there be any evidence of hepatic fibrosis before covering treatment. Thus, DCF

has recognized that the standard of care for HCV is to provide immediate treatment

with DAA drugs to all patients with HCV, regardless of the stage of the disease.

         44.   Under this standard of care, treatment with DAA drugs is expected to

cure nearly all infected persons.



                                         12
     Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 13 of 41




      45.    The benefits of immediate treatment include immediate decrease in

liver inflammation, reduction in the rate of progression of liver fibrosis, reduction in

the likelihood of the manifestations of cirrhosis and associated complications, a 70%

reduction in the risk of liver cancer, a 90% reduction in the risk of liver-related

mortality, and a dramatic improvement in quality of life.

      46.    Treatment must be provided timely to ensure efficacy. Delay in

treatment increases the risk that the treatment will be ineffective.

                  Screening, Diagnosis, and Monitoring of HCV

      47.    Under the IDSA/AASLD guidelines, all persons with risk factors for

HCV infection should be offered testing for HCV. This includes all persons born

between 1945 and 1965 and all persons who were ever incarcerated.

      48.    A person is generally diagnosed with HCV through a rapid blood test

in which the blood is examined for HCV antibodies. A follow-up blood test

determines whether the genetic material of HCV remains in the blood. A third blood

test can determine which variation, or genotype, of HCV a person has.

      49.    Although the standard of care is to treat all persons with chronic HCV

with DAA drugs, it is still useful to determine the progression of fibrosis and/or

cirrhosis in the liver to choose the appropriate DAA drug, to treat other conditions

or complications a person may be experiencing, to screen for liver cancer, to advise




                                          13
     Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 14 of 41




patients about contraindications and drugs to avoid, and to determine whether liver

transplantation is necessary.

      50.    There are several methods used to determine the level of cirrhosis or

fibrosis, along with an evaluation of the patient’s symptoms. One such method is a

liver biopsy, which is a surgery wherein a small sample of liver tissue is removed

and histologically assessed. A typical biopsy evaluation method is a scoring system

called METAVIR, which provides two separate assessments: (i) an activity grade

(A0–A3), which indicates the degree of inflammation in the liver and (ii) a fibrosis

stage (F0–F4), which represents the amount of fibrosis or scar tissue on the liver.

Fibrosis stage F0 represents no fibrosis whereas fibrosis stage F4 represents

cirrhosis. A fibrosis stage of F2 or greater is considered significant fibrosis. Liver

biopsies are generally regarded as the most accurate measure of fibrosis and

cirrhosis, but they are not routinely recommended because they are invasive and

potentially dangerous, and also because they are generally unnecessary, as the

standard of care is to treat all HCV patients, regardless of disease progression.

      51.    Noninvasive methods of assessing fibrosis and cirrhosis include blood

tests, such as the APRI (AST to Platelet Ratio Index) score. This score is a ratio

derived by comparing the level of an enzyme in the blood called aspartate

aminotransferase (AST) with the usual amount of AST in the blood of a healthy

person and the number of platelets in the affected person’s blood. Generally, an



                                          14
     Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 15 of 41




APRI score greater than 0.7 indicates significant fibrosis, and a score of 1.0 or

greater indicates cirrhosis. But as explained below, a low APRI score does not

necessarily indicate the absence of fibrosis.

       52.    Another blood test is called the FIB-4, which is a ratio derived using

the level of two enzymes in the blood, AST and alanine aminotransferase (ALT), as

well as platelet count and the person’s age.

       53.    Another noninvasive method for evaluating the degree and severity of

liver disease includes serum fibrosis marker panels, such as the HCV FibroSure test.

Using six biochemical markers, the HCV FibroSure test provides a measure of liver

fibrosis, which corresponds to the METAVIR fibrosis stages (F0–F4), as well as of

necroinfammatory activity, which corresponds to the METAVIR activity grades

(A0–A3).

       54.    Standard ultrasounds or sonograms of the liver are unreliable indicators

of the level of fibrosis, as advanced fibrosis may not be detected by these scans. But

there is a more accurate version called FibroScan, which is a type of ultrasound

known as transient elastography that uses sound waves to determine the amount of

fibrosis present in the liver.

       55.    In assessing the level of fibrosis or cirrhosis, the entire clinical picture

must be taken into account. There is no one blood test, scan, or symptom that will

accurately determine the extent of liver damage, and therefore relying solely on strict



                                           15
     Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 16 of 41




numerical cutoffs of any test result is inappropriate. Any abnormal test result or

symptom should be taken as a sign of fibrosis or cirrhosis, but normal results in

isolation cannot rule out fibrosis or cirrhosis.

      56.    Relying solely on the APRI score to make treatment decisions is not

adequate or appropriate because APRI has significant limitations. First, when an

APRI score is extremely high, it has good diagnostic utility in predicting severe

fibrosis or cirrhosis, but low and mid-range scores may miss many people who have

significant fibrosis or cirrhosis. In fact, in more than 90% of HCV cases, an APRI

score of at least 2.0 indicates that a person has cirrhosis, but more than half of people

with cirrhosis will not have an APRI score of at least 2.0. Second, where a person

has been diagnosed with cirrhosis or advanced fibrosis through some other means, a

low APRI score does not negate the diagnosis—it should be presumed the patient

has cirrhosis. Third, because AST levels fluctuate from day to day, a decreased or

normalized level does not mean the condition has improved, and even a series of

normal readings over time may fail to accurately show the level of fibrosis or

cirrhosis.

      57.    A health care provider must also evaluate a patient’s symptoms and

determine whether the liver disease is compensated or decompensated. Once liver

disease has advanced, scoring of the clinical degree of liver dysfunction is done

using the Childs-Pugh (C-P) score, also termed the Child-Turcotte-Pugh score



                                           16
     Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 17 of 41




(CTP). Variables include the serum albumin and bilirubin, ascites, encephalopathy,

and prothrombin time (a measure of how well the blood clots). The score ranges

from 5 to 15. Patients with a score of 5 or 6 have CTP class A cirrhosis (well-

compensated cirrhosis), those with a score of 7 to 9 have CTP class B cirrhosis

(significant functional compromise), and those with a score of 10 to 15 have CTP

class C cirrhosis (decompensated cirrhosis).

      58.    Once cirrhosis has developed, patients should also be followed with

twice yearly alfa fetoprotein (AFP) screens, which is a serum marker for the

development of liver cancer. Increases in AFP indicate the possible presence of liver

cancer.

      59.    Individuals with comorbid HIV (or other immune disorders) and HCV

are at a much greater risk for more rapidly progressive liver disease, and should be

treated and closely followed.

     FDC’s Unlawful Policy and Practice of Denying Treatment for HCV

      60.    Despite the clear agreement in the medical community that all persons

with chronic HCV should be treated with DAA drugs, FDC does not provide these

lifesaving medications to FDC inmates with HCV. Instead, FDC has a policy,

custom, and practice of not providing DAA medications to inmates with HCV, in

contravention of the prevailing standard of care and in deliberate indifference to the

serious medical needs of inmates with HCV.



                                         17
     Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 18 of 41




      61.    This policy, practice, and custom has caused, and continues to cause,

the unnecessary and wanton infliction of pain and an unreasonable risk of serious

damage to the health of FDC inmates with HCV.

      62.    Although FDC has a policy governing the treatment of inmates with

HCV, which is outlined in Supplement #3 to Health Service Bulletin (HSB) 15.03.09

and was promulgated on June 27, 2016, in practice almost no inmates receive DAA

medications. Instead, FDC simply enters the names of inmates with known HCV

infection into a database and enrolls them in a gastrointestinal clinic—which means

blood draws are taken every six to twelve months—but does not actually treat them.

      63.    Although the HSB states that “all patients with chronic HCV infection

may benefit from treatment,” it does not require treatment for anyone. Rather, the

HSB recommends treatment based on priority levels.

      64.    In Priority Level 1 (“highest priority”) are patients with decompensated

cirrhosis measured as a 7-9 on the CTP scale, liver transplant candidates or

recipients, patients with hepatocellular carcinoma and other serious comorbid

medical conditions (such as HIV and HBV co-infection), and patients on

immunosuppressant medication. In Priority Level 2 (“high priority”) are patients

with an APRI score greater than 2, advanced fibrosis shown on a liver biopsy, or

other comorbid diseases and infections. In Priority Level 3 (“intermediate priority”)

are patients with Stage 2 fibrosis shown on a liver biopsy, an APRI score greater



                                         18
     Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 19 of 41




than 1.5, and patients with porphyria or diabetes. In Priority Level 4 (“routine”) are

patients with stage 1 fibrosis shown from a liver biopsy and all others with HCV

infection. There is no further guidance in the policy regarding which priority levels

receive treatment, or when. And again, despite this written policy of prioritization,

in practice FDC provides almost no treatment with medication.

      65.    Liver biopsies are generally not performed for FDC inmates with HCV.

      66.    Because the standard of care is to treat everyone, without regard to the

stage of the disease, FDC’s written policy (even if it was followed) of only providing

treatment to patients with the most advanced stages of the disease amounts to

deliberate indifference to serious medical needs, in violation of the Eighth

Amendment. It is not consistent with the standard of care. Delaying treatment until

a patient is extremely sick has the perverse effect of withholding treatment from the

patients who could benefit the most from it, because the treatment is less effective

for patients with the most advanced stages of the disease.

      67.    But even if the policy were adequate, the FDC does not follow it

because it provides treatment to almost none of the HCV-positive inmates in its

custody. Indeed, despite the fact that FDC knows of at least 4,790 patients with

chronic HCV, as of July 6, 2016, FDC had treated only five with DAA drugs. Upon

information and belief, FDC also knows, based on national estimates and the fact




                                         19
     Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 20 of 41




that FDC does not routinely test for HCV, that it is very likely that at least 14,700,

and as many as 40,184, FDC inmates have HCV.

      68.    In fact, the FDC’s treatment rate is among the lowest in the country for

which there is reported data.

      69.    And since 2013, the year the FDA approved DAA medications that cure

HCV, at least 160 FDC inmates have died of chronic liver disease, cirrhosis, and

other diseases of the digestive system. Since HCV is the most common cause of liver

failure in the United States, it is likely that most of these deaths were due to chronic

HCV. Upon information and belief, past and current practices of FDC are resulting

in deaths that could have been prevented through treatment of HCV.

      70.    Furthermore, assuming that prioritization were appropriate, FDC’s

policy is also inadequate because it relies on strict numerical cutoffs (and almost

exclusively on the APRI score) rather than a holistic evaluation of the entire clinical

picture to determine the level of fibrosis.

      71.    And assuming that using numerical cutoffs were appropriate, FDC has

set them so high that it precludes treatment for all but the most advanced cases of

cirrhosis and fibrosis.

      72.    Further, assuming that numerical cutoffs were appropriate and were set

at appropriate levels, FDC is not even following them. Of the 4,790 patients

identified by FDC as having chronic HCV, an analysis of their APRI scores and



                                          20
     Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 21 of 41




platelet counts indicates that almost 400 have probable cirrhosis, over 1,000 likely

have advanced fibrosis, and over 1,700 likely have significant fibrosis. At the very

least, all of these inmates should receive treatment.

      73.    The FDC also unjustifiably delays providing HCV treatment, even

though the standard of care requires treatment as early as possible. If DAA treatment

is delayed until a patient has advanced fibrosis or cirrhosis (generally, the first two

FDC priority levels), these medications can be significantly less effective. Moreover,

if DAA treatment is delayed until a patient develops decompensated cirrhosis

(generally, the first FDC priority level), a liver transplant preceded or followed by

DAA treatment is the only way to cure the patient.

      74.    In practice, the FDC delays treatment for virtually all patients with

HCV, regardless of their disease progression, until the patient is released from prison

or dies.

      75.    Moreover, FDC’s policy does not address liver transplantation, the only

possible cure for people with decompensated cirrhosis. Even if given DAA

treatment, many of these patients will likely die without liver transplants.

      76.    The FDC’s policy does not address the need for liver cancer screening,

which is standard medical practice once individuals have progressed to advanced

fibrosis or cirrhosis. Unless there is regular surveillance to find cancers early and

remove them surgically, liver cancer has a very dismal prognosis. Contrary to the



                                          21
     Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 22 of 41




proper and necessary medical procedures and the community standard of care, FDC

has not been screening Plaintiff, and, upon information and belief, other HCV-

positive FDC inmates with advanced fibrosis and cirrhosis, for liver cancer.

      77.     The HSB does not include routine opt-out testing for HCV (i.e.,

requiring the test unless the inmate affirmatively opts out). Thus, FDC does not

know the full number of FDC inmates who have HCV, even though, upon

information and belief, it knows the number to be much higher based on national

estimates.

      78.     Defendant FDC categorically withholds treatment from FDC inmates

with HCV, but does not categorically withhold treatment from inmates with other

similar diseases or conditions, or from other inmates without similar diseases or

conditions.

      79.     At all times relevant hereto, Defendant FDC enforced the above-

described policies, practices, and customs despite knowing that the failure to provide

DAA medications to inmates with HCV subjects those inmates to an unreasonable

risk of pain, liver failure, cancer, permanent damage to their health, and even death.

Defendant FDC has acted with deliberate indifference to the serious medical needs

of FDC inmates with chronic HCV, including the serious medical needs of Plaintiff.




                                         22
     Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 23 of 41




             Defendant Centurion Has Adopted and Enforced
     FDC’s Unlawful Policy and Practice of Denying Treatment for HCV

      80.    Defendant Centurion is a healthcare company contracted with

Defendant FDC to provide healthcare services to FDC inmates. Defendant Centurion

also utilizes the same policy and practice as Defendant FDC as it relates to screening,

evaluating, and treating HCV-infected inmates at FDC facilities. Consequently, the

FDC policy detailed above is currently Defendant Centurion’s policy.

      81.    Defendant Centurion provided healthcare services at RMC and Liberty

CI during the time that Plaintiff was housed at those facilities. At all times relevant

hereto, Defendant Centurion enforced the above-described policies, practices, and

customs despite knowing that the failure to provide DAA medications to inmates

with HCV subjects those inmates to an unreasonable risk of pain, liver failure,

cancer, permanent damage to their health, and even death. Defendant Centurion has

acted with deliberate indifference to the serious medical needs of inmates with

chronic HCV, including the serious medical needs of Plaintiff.

                  Public Health Benefits of Treatment in Prison

      82.    Providing expanded HCV screening and DAA treatment in Florida’s

prisons would greatly reduce the number of new HCV cases in the community.

Curing the disease while people are in prison would prevent inmates from

transmitting it when released, and testing would diagnose numerous individuals who




                                          23
     Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 24 of 41




were unaware they were infected, thus allowing them to seek treatment once

released.

      83.    Studies have shown that providing DAA treatment to everyone with

chronic HCV increases long term cost-savings. One study even found that restricting

DAA treatment access until patients were in the later stages of fibrosis actually

results in higher per-patient costs because, while it may be initially less expensive to

delay administering DAAs, over the course of treatment, the follow-up care

outweighs the initial costs.

      84.    Thus, early DAA treatment has the potential to both drastically reduce

the incidence of HCV in the general population and also to reduce the costs

associated with serious complications from untreated HCV, such as liver transplants

and liver cancer.

               Denial of HCV Treatment to Plaintiff Szczypiorski

      85.    Plaintiff tested positive for HCV in approximately 2015. Defendant

FDC had actual knowledge of Plaintiff’s HCV from the time Plaintiff’s incarceration

began in 2016 at Liberty CI. In addition to obtaining Plaintiff’s medical record from

Pasco County Jail, which recorded Plaintiff’s diagnosis and history of HCV,

Defendant FDC confirmed that diagnosis during an initial medical evaluation upon

entering into prison. Defendant FDC also noted Plaintiff’s co-infection with HBV.




                                          24
     Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 25 of 41




      86.    Plaintiff has suffered from HCV throughout his incarceration and

continues to suffer from HCV to this day. Despite knowing that Plaintiff has chronic

HCV and test results that entitled him to DAA treatment, the Defendants have been

deliberately indifferent to Plaintiff’s serious medical needs by denying him such

treatment, which was the standard of care and the required HCV treatment under the

United States Constitution and the ADA and RA. The Defendants’ have no

legitimate, medical reason for denying Plaintiff treatment with DAA medication.

      87.    Plaintiff’s chronic HCV is a physiological disorder or condition that

affects one or more body systems, including but not limited to the digestive,

gastrointestinal, immune, circulatory, cardiovascular, and hemic systems, and is

therefore a physical impairment. This physical impairment substantially limits one

or more major life activities, including but not limited to eating, walking, bending,

lifting, concentrating, thinking, and communicating; the operation of major bodily

functions such as digestive, gastrointestinal, immune, circulatory, cardiovascular,

and hemic systems; and the operation of the liver.

      88.    Plaintiff has a record of having an impairment that substantially limits

one or more major life activity, as he has a history of such an impairment, and FDC

diagnosed him with HCV, recorded some of his symptoms in his medical records,

and enrolled him in the gastrointestinal chronic illness clinic.




                                          25
      Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 26 of 41




          89.   Plaintiff is regarded by FDC as having an impairment that substantially

limits one or more major life activity, as FDC perceives him as having such an

impairment, has diagnosed him with HCV, has recorded some of his symptoms in

his medical records, and has enrolled him in the gastrointestinal chronic illness

clinic.

          90.   Plaintiff meets the essential eligibility requirements for the receipt of

services, or the participation in programs or activities, provided by FDC, including

but not limited to medical services.

          91.   Defendant FDC’s policy is to treat inmates with HCV, such as Plaintiff,

based on their priority level. The priority level an inmate is given depends, in large

part, on that inmate stage and progression of liver disease, however, other factors are

taken into consideration, such as whether the inmate is co-infected with other

chronic conditions (e.g., HIV and HBV).

          92.   Plaintiff was first diagnosed with HCV in approximately September of

2015. He is co-infected with HBV. Plaintiff requested treatment for HCV when he

got to Liberty CI in 2016, but was told that he did not qualify for treatment. In doing

so, the Defendants ignored the standard of care and Plaintiff’s serious medical needs

and essentially determined that Plaintiff’s chronic, comorbid condition was not bad

enough to justify the cost of providing Plaintiff with DAA medication. Of course,

that ground for delaying and denying treatment runs contrary to the requirements of



                                            26
     Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 27 of 41




the Eighth Amendment and constitutes a deliberate indifference to Plaintiff’s chronic

HCV, a serious medical need.

      93.    Plaintiff has made numerous requests for treatment as well as for

adequate testing to determine whether his liver disease has progressed to a stage that

would qualify him for treatment under FDC’s policy. Not only did the Defendants’

refuse to treat Plaintiff with the only medication that could cure his HCV, which

would conform to the prevailing standard of care that treatment should be provided

regardless of the stage of liver disease, but it also failed to properly continue to test

Plaintiff when he returned to Liberty CI in 2018. His last blood test was performed

July 12, 2018, so there is no way of knowing how far Plaintiff’s infection has

progressed since Defendants have stopped monitoring his HCV.

      94.    In or about July of 2017, Plaintiff was transferred to RMC, an FDC

facility. While there, Plaintiff was told he would receive treatment for HCV. Medical

staff even noted that treatment was coming soon. Of course, the Defendants were

only pandering to Plaintiff’s desperate requests for treatment. In actuality, the

Defendants had no real intention of providing Plaintiff with DAA medication.

      95.    Plaintiff repeatedly requested an accommodation for his HCV—that is,

treatment which could have cured his disability. This request for DAA treatment was

a request for a reasonable accommodation in that DAAs were and are the only

medication that could result in a cure for his disability. That is, DAAs were and are



                                           27
     Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 28 of 41




the only drug that is capable of clearing HCV from Plaintiff’s body. However, the

Defendants denied providing Plaintiff with such treatment. Such denial constituted

deliberate indifference because the denial of the HCV treatment was due, in part, to

the cost of the medicine.

       96.    Plaintiff’s request for DAA treatment for HCV was a reasonable

request and a reasonable accommodation as the Defendants were constitutionally

required to provide such medication and treatment. DAAs were the necessary

treatment under the prevailing standard of care for treating individuals with HCV.

Failing to provide the DAAs resulted in Plaintiff’s denial to meaningful access to

prison programs, services, and activities. See infra. Additionally, providing Plaintiff

with no treatment or inadequate treatment prevented Plaintiff from accessing other

services within the prison, including the prison yard and participation in recreational

activities at the prison.

       97.    Despite Plaintiff’s requests for accommodations and HCV treatment

since his incarceration began in early 2016, and despite qualifying for treatment

under FDC’s policy, the Defendants have refused to provide Plaintiff with DAA

treatment.

       98.    As a result of the Defendants refusal to provide treatment, Plaintiff has

suffered and continues to suffer from severe and permanent liver damage, which




                                          28
     Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 29 of 41




may have been prevented if not for the Defendants’ unconstitutional denial of

treatment.

                                     COUNT I
                    42 U.S.C. § 1983 – EIGHTH AMENDMENT
                            (Against Defendant Cortes)

      99.    Plaintiff incorporates and re-alleges Paragraphs 1 through 98 as if fully

set forth herein.

      100. This count is brought through 42 U.S.C. § 1983 and against Defendant

Cortes for violations of the Eighth Amendment’s prohibition of cruel and unusual

punishment on inmates.

      101. At all times relevant hereto, Defendant Cortes acted under color of state

law and intentionally deprived Plaintiff of his rights under the United States

Constitution. Defendant Cortes is sued in his individual capacities.

      102. Plaintiff had a serious medical need as he was diagnosed with chronic

HCV. Defendant Cortes were subjectively aware that Plaintiff had chronic HCV and

suffered from symptoms associated with chronic HCV. Further, Defendant Cortes

was aware of Plaintiff’s co-infection with HBV. Plaintiff’s condition and serious

medical need was so obvious that even a layperson would easily recognize the

necessity for medical attention and treatment.




                                         29
     Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 30 of 41




      103. Despite qualifying for treatment, Defendant Cortes refused to provide

Plaintiff with DAAs, the only treatment and cure for HCV under the prevailing

standard of care.

      104. Defendant Cortes intentionally refused to provide Plaintiff with

treatment that will address his serious medical needs despite knowing that his actions

would result in Plaintiff’s continued suffering and exposure to liver failure and its

symptoms, liver cancer, and death.

      105. Defendant Cortes has caused the wanton infliction of pain upon

Plaintiff, an HCV-infected inmate, by exhibiting deliberate indifference to his

serious medical needs and condition.

      106. Defendant Cortes’ refusal to provide treatment worsened Plaintiff’s

serious medical condition. Left untreated, Plaintiff’s medical needs posed a

substantial risk of serious harm, and in fact, did cause actual harm. Defendant Cortes

knew of this substantial risk of serious harm, and the actual harm, faced by Plaintiff,

and yet disregarded those risks and harms by failing to provide Plaintiff with the

medication that would alleviate those risks and harms. Thus, Defendant Cortes has

been deliberately indifferent to the substantial risk of serious harm posed to Plaintiff

in connection with his chronic HCV.

      107. By denying Plaintiff the medically-needed DAA treatment for his

HCV, or unjustifiably delaying in providing such treatment, Defendant Cortes



                                          30
     Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 31 of 41




imposed punishment far in excess of that authorized by law, contrary to the Eighth

Amendment.

      108. Defendant Cortes’ denial of the medically necessary treatment for

Plaintiff’s HCV violated all standards of decency, contrary to the Eighth

Amendment.

      109. Defendant Cortes’ actions with respect to Plaintiff amounted to grossly

inadequate care; medical care that can only charitably be described as cursory such

that it amounted to no medical care at all.

      110. Plaintiff did not receive the constitutionally-required DAA treatment

because of the cost of the treatment. In fact, there was no medical reason for

Defendant Cortes’ decision not to treat Plaintiff’s chronic HCV.

      111. Plaintiff suffered damages as a direct and proximate result of Defendant

Cortes’ constitutional violation, including permanent physical injuries and

emotional pain and suffering.

      WHEREFORE, the Plaintiff, Thomas Szczypiorski, demands judgment

against Defendant Cortes for compensatory damages, punitive damages, attorney’s

fees and costs, and such other relief as this court deems appropriate.




                                          31
     Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 32 of 41




                                  COUNT II
        42 U.S.C. § 1983 – EIGHTH AMENDMENT MONELL CLAIM
                        (Against Defendant Centurion)

      112. Plaintiff incorporates and re-alleges Paragraphs 1 through 98 as if fully

set forth herein.

      113. This count is brought through 42 U.S.C. § 1983 and against Defendant

Centurion for violations of the Eighth Amendment’s prohibition of cruel and unusual

punishment on inmates.

      114. At all times relevant hereto, Defendant Centurion and its policymakers

knew about and enforced policies, practices, and/or custom that exhibited

deliberated indifference to Plaintiff’s serious medical needs in violation of the

Eighth Amendment. Defendant Centurion, acting through their employees and

agents, intentionally delayed, failed, and refused to provide Plaintiff with treatment

that will address his serious medical needs despite knowing that its actions would

result in Plaintiff’s continued suffering and exposure to liver failure and its

symptoms, liver cancer, and death.

      115. Defendant Centurion has caused the wanton infliction of pain upon

Plaintiff, an HCV-infected inmate, by exhibiting deliberate indifference to his

serious medical needs and condition.

      116. The refusal to provide treatment by Defendant Centurion, acting

through its employees and agents, worsened Plaintiff’s serious medical condition.



                                         32
     Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 33 of 41




Left untreated, Plaintiff’s medical needs posed a substantial risk of serious harm,

and in fact, did cause actual harm. Defendant Centurion knew of this substantial risk

of serious harm, and the actual harm, faced by Plaintiff, and yet disregarded those

risks and harms by failing to provide Plaintiff with the medication that would

alleviate those risks and harms. Defendant Centurion has been deliberately

indifferent to the substantial risk of serious harm posed to Plaintiff in connection

with his chronic HCV.

      117. By denying Plaintiff the medically-needed DAA treatment for his

HCV, or unjustifiably delaying in providing such treatment, Defendant Centurion

imposed punishment far in excess of that authorized by law, contrary to the Eighth

Amendment.

      118. Defendant Centurion’s delay and denial of the medically necessary

treatment for Plaintiff’s HCV violated all standards of decency, contrary to the

Eighth Amendment.

      119. Defendant Centurion’s actions with respect to Plaintiff amounted to

grossly inadequate care; medical care that can only charitably be described as

cursory such that it amounted to no medical care at all.

      120. Plaintiff did not receive the constitutionally-required DAA treatment

because of the cost of the treatment. There was no medical reason for Defendant

Centurion’s decision not to treat Plaintiff’s HCV.



                                         33
     Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 34 of 41




      121. The constitutional violations of Defendant Centurion, through the

actions and omissions of its employees and agents, were directly and proximately

caused by policies, practices, and/or customs implemented and enforced by

Defendant Centurion.

      122. As a direct and proximate result of the policies, practices, customs, and

deliberate indifference of Defendant Centurion, Plaintiff has suffered damages,

including permanent physical injuries and emotional pain and suffering.

      WHEREFORE, the Plaintiff, Thomas Szczypiorski, demands judgment

against Defendant Centurion for compensatory damages, punitive damages,

attorney’s fees and costs, and such other relief as this court deems appropriate.

                            COUNT III
    TITLE II OF THE AMERICANS WITH DISABILITIES ACT (ADA)
                      (Against Defendant FDC)

      123. Plaintiff incorporates and re-alleges paragraphs 1 through 98 as if fully

set forth herein.

      124. This count is brought under Title II of the Americans with Disabilities

Act (ADA), 42 U.S.C. 12101, et seq. and 42 U.S.C. §§ 12131–12134, and its

implementing regulations.

      125. The ADA prohibits public entities from discriminating against

individuals with disabilities in their services, programs, and activities. 42 U.S.C. §§

12131–12134; see also 28 C.F.R. §§ 35.130. In other words, the ADA impose an



                                          34
     Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 35 of 41




affirmative duty on public entities to create policies and procedures to prevent

discrimination based on disability.

      126. Defendant FDC is a “public entity” within the meaning of 42 U.S.C. §

12131(1) and 28 C.F.R. § 35.104.

      127. Plaintiff had chronic HCV, which is a physiological disorder or

condition that affects one or more body systems, including but not limited to the

digestive, gastrointestinal, immune, circulatory, cardiovascular, and hemic systems,

and is therefore a physical impairment. 42 U.S.C. § 12102(1) & (2); 28 C.F.R. §

35.108(a) & (b). This physical impairment substantially limits one or more major

life activities, including but not limited to eating, walking, bending, lifting,

concentrating, thinking, and communicating; the operation of major bodily functions

such as digestive, gastrointestinal, immune, circulatory, cardiovascular, and hemic

systems; and the operation of the liver. 42 U.S.C. § 12102(2); 28 C.F.R. § 35.108(c).

      128. Plaintiff has a record of having an impairment that substantially limits

one or more major life activity, as he has a history of such an impairment. 42 U.S.C.

§ 12102(1)(B); 28 C.F.R. § 35.108(a)(1)(ii) & (e).

      129. Plaintiff is regarded by FDC as having an impairment that substantially

limits one or more major life activity, as FDC perceives them as having such an

impairment. 42 U.S.C. § 12102(1)(C) & (3); 28 C.F.R. § 35.108(a)(1)(iii) & (f).




                                         35
     Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 36 of 41




Defendant FDC has subjected Plaintiff to a prohibited action because of an actual or

perceived physical impairment.

      130. Plaintiff was a qualified individual with a disability because he met the

essential eligibility requirements for the receipt of services or the participation in

programs or activities provided by Defendant FDC, including but not limited to

medical services. 42 U.S.C. § 12131(2); 28 C.F.R. § 35.104.

      131. By withholding medical treatment from those with HCV, but not

withholding medical treatment from those with other disabilities or those who are

not disabled, Defendant FDC excluded Plaintiff from participation in, and denied

him the benefits of, FDC services, programs, and activities (such as medical

services) by reason of his disability. 42 U.S.C. § 12132; 28 C.F.R. § 35.130(a).

      132. By withholding medical treatment from those with HCV, but not

withholding medical treatment from those with other disabilities or those who are

not disabled, Defendant FDC subjected Plaintiff to discrimination. 42 U.S.C. §

12132; 28 C.F.R. § 35.130(a).

      133. DAAs are the only effective medical treatment available for HCV under

the prevailing standard of care, and is the constitutionally-required treatment under

the Eighth Amendment. Plaintiff requested DAA treatment for his HCV, which was

a request for a reasonable accommodation for his HCV. By denying or delaying in

providing Plaintiff DAA treatment, Defendant FDC refused or failed to provide



                                         36
     Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 37 of 41




Plaintiff a reasonable accommodation for his request for treatment of his HCV in

violation of Title II of the ADA.

      134. Defendant FDC failed to provide Plaintiff with equal access to and

enjoyment of effective medical services. 28 C.F.R. § 35.130(b)(1).

      135. Defendant FDC’s refusal to provide Plaintiff with the DAAs also

denied Plaintiff access to other prison services, programs, and activities that other

inmates routinely access. For example, Plaintiff is unable to participate, or is

substantially limited in participating, in recreational and other physical exercise.

Further, in the event of a prison fight, because of his physical condition, Plaintiff

would be unable to escape quickly and protect himself. Plaintiff’s inability to

participate in recreational activities in the prison yard isolates Plaintiff and denies

him meaningful access to these prison services, programs, and activities.

      136. Defendant FDC utilized criteria or methods of administration that had

the effect of subjecting Plaintiff to discrimination and that defeated or substantially

impaired accomplishment of the objectives of medical treatment for HCV. 28 C.F.R.

§ 35.130(b)(3).

      137. DAAs were readily available to Defendant FDC during this time period

and yet it categorically refused to provide Plaintiff with treatment that the medical

community deems essential.




                                          37
     Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 38 of 41




      138. Defendant FDC denied and delayed providing Plaintiff with the

necessary treatment and reasonable accommodation for his HCV because of the cost

of the treatment and accommodation.

      139. Defendant FDC knew about the violations described herein but failed

to correct them, thereby exhibiting deliberate indifference to the rights of Plaintiff.

Such violations include but are not limited to (a) FDC’s refusal to provide Plaintiff

with the only medical treatment available under the prevailing standard care, (b)

FDC’s refusal to provide Plaintiff with DAA treatment because the cost of such

treatment was too expensive, and (c) to the extent it lacked sufficient funds to

purchase and treat HCV-infected inmates like Plaintiff with DAAs, FDC’s refusal

or failure to even request adequate funding from the Florida Legislature.

      140. Had Defendant FDC not denied but instead provided Plaintiff with

DAA treatment and the reasonable accommodation he requested from 2016 through

present, Plaintiff would not have suffered additional injuries, including both physical

injuries and emotional pain and suffering.

      141. As a direct and proximate cause of Defendant FDC’s actions and

omissions, Plaintiff has suffered and continues to suffer from harm and violation of

his ADA rights.

      WHEREFORE, the Plaintiff, Thomas Szczypiorski, demands judgment

against Defendant FDC for compensatory damages, including for physical injury,



                                          38
     Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 39 of 41




disfigurement, permanent physical injury, and emotional pain and suffering, for all

prejudgment interest allowable under law, for attorney’s fees and costs incurred in

connection with this litigation, and for such other relief as this court deems

appropriate.

                              COUNT IV
            SECTION 504 OF THE REHABILITATION ACT (RA)
                        (Against Defendant FDC)

      142. Plaintiff incorporates and re-alleges paragraphs 1 through 98 as if fully

set forth herein.

      143. This count is brought under Section 504 of the Rehabilitation Act (RA),

29 U.S.C. § 701, et seq. and 29 U.S.C. § 791–794, et seq., and its implementing

regulations.

      144. Section 504 of the RA prohibits discrimination against persons with

disabilities by any program or activity receiving Federal financial assistance. 29

U.S.C. § 794(a).

      145. Defendant FDC is a program or activity receiving federal financial

assistance within the meaning of 29 U.S.C. § 794.

      146. Defendant FDC excluded Plaintiff—a qualified individual with a

disability—from participation in, and denied him the benefits of, programs or

activities solely by reason of his disability. 29 U.S.C. § 794(a); 29 U.S.C. § 705(20);

28 C.F.R. § 42.503(a).



                                          39
     Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 40 of 41




      147. Defendant FDC subjected Plaintiff—a qualified individual with a

disability—to discrimination. 29 U.S.C. § 794(a).

      148. Defendant FDC denied Plaintiff—a qualified handicapped person—the

opportunity accorded to others to participate in programs and activities. 28 C.F.R. §

42.503(b)(1).

      149. Defendant FDC utilized criteria or methods of administration that either

purposely or in effect discriminate on the basis of handicap, and defeat or

substantially impair accomplishment of the objectives of FDC’s programs or

activities with respect to handicapped persons. 28 C.F.R. § 42.503(b)(3).

      150. Defendant FDC knew about the violations described herein but failed

to correct them, thereby exhibiting deliberate indifference to the rights of Plaintiff.

      151. As a direct and proximate cause of Defendant FDC’s exclusion and

discrimination, Plaintiff has suffered and continues to suffer from harm and violation

of his RA rights.

      WHEREFORE, the Plaintiff, Thomas Szczypiorski, demands judgment

against Defendant FDC for compensatory damages, including for physical injury,

disfigurement, permanent physical injury, and emotional pain and suffering, for all

prejudgment interest allowable under law, for attorney’s fees and costs incurred in

connection with this litigation, and for such other relief as this court deems

appropriate.



                                          40
Case 4:19-cv-00207-MW-CAS Document 1 Filed 05/03/19 Page 41 of 41




                   DEMAND FOR JURY TRIAL

Plaintiff demands a jury trial for all counts alleged above.

DATED this 3rd day of May, 2019.

                                 Respectfully submitted,

                                 The Law Offices of
                                 STEVEN R. ANDREWS, P.A.
                                 822 North Monroe Street
                                 Tallahassee, Florida 32303
                                 T: (850) 681-6416 / F: 681-6984

                                 /s/ Ryan J. Andrews
                                 RYAN J. ANDREWS (FBN: 0104703)
                                 ryan@andrewslaw.com

                                 /s/ John M. Vernaglia
                                 JOHN M. VERNAGLIA (FBN: 1010637)
                                 john@andrewslaw.com

                                 /s/ Johana E. Nieves
                                 JOHANA E. NIEVES (FBN: 1010804)
                                 johana@andrewslaw.com
                                 service@andrewslaw.com
                                 Counsel for Plaintiff




                                   41
